Citation Nr: 1327731	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  06-29 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, for accrued benefit purposes.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, or alternatively, as due to herbicide exposure, for accrued benefit purposes.

3.  Entitlement to service connection for brain cancer, to include as secondary to diabetes mellitus, or alternatively, as due to herbicide exposure, for accrued benefit purposes.

4.  Entitlement to service connection for a cardiac disability, to include as secondary to diabetes mellitus, or alternatively, as due to herbicide exposure, for accrued benefit purposes.

5.  Entitlement to service connection for lung cancer, to include as secondary to diabetes mellitus, or alternatively, as due to herbicide exposure, for accrued benefit purposes.

6.  Entitlement to a rating in excess of 20 percent for right eye scotoma, for accrued benefit purposes.

7.  Entitlement to service connection for the cause of the Veteran's death.

8.  Entitlement to service-connected burial benefits.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.  He died in August 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2003, the RO continued a 20 percent rating for a right eye scotoma.  In December 2005, the RO continued a prior denial of service connection for diabetes mellitus, and denied service connection for peripheral neuropathy, brain cancer, a cardiac condition including hypertension, and lung cancer for accrued benefit purposes.  The RO also denied service connection for the cause of the Veteran's death.

The matter was remanded by the Board in November 2008 for further procedural development, which was satisfactorily completed.

In March 2012, the Board reopened the claim for service connection for diabetes mellitus, and again remanded the appeal for additional evidentiary development.  The appeal now returns to the Board for further review.

A portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

FINDINGS OF FACT

1.  The Veteran died in August 2005.

2.  At the time of the Veteran's death, he had pending claims for service connection for diabetes mellitus, peripheral neuropathy, brain cancer, a cardiac condition, and lung cancer, and an increased rating for a right eye scotoma.

3.  At the time of the Veteran's death, he was service-connected for residuals of a fractured left internal malleolus, a right eye scotoma, and residuals of a fractured right fourth metacarpal.

4.  Diabetes mellitus was not etiologically related to service.

5.  Peripheral neuropathy of the lower extremities was not etiologically related to service or a service-connected disability.

6.  Brain cancer was not etiologically related to service or a service-connected disability.

7.  Coronary artery disease and hypertension were not etiologically related to service or a service-connected disability.

8.  Lung cancer was not etiologically related to service or a service-connected disability.

9.  Corrected visual acuity was 20/200 bilaterally prior to July 30, 2003 and 20/400 bilaterally thereafter.

10.  The Veteran's death was not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus for accrued benefit purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2012).

2.  The criteria for service connection for peripheral neuropathy of the lower extremities for accrued benefit purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000 (2012).

3.  The criteria for service connection for brain cancer for accrued benefit purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000 (2012).

4.  The criteria for service connection for a cardiac condition for accrued benefit purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000 (2012).

5.  The criteria for service connection for lung cancer for accrued benefit purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000 (2012).

6.  Prior to July 30, 2003, the criteria for a 70 percent disability rating for a right eye scotoma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.84a, Diagnostic Code 6075 (in effect prior to December 10, 2008).

7.  From July 30, 2003, the criteria for a 90 percent disability rating for a right eye scotoma have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.84a, Diagnostic Code 6075 (in effect prior to December 10, 2008).

8.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2012).

9.  The criteria for service connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 2307, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.1600 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Subsequent to the initial adjudication of the appellant's claims, a letter dated in December 2008 was sent to the appellant in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was notified of the evidence that was needed to substantiate her claims; what information and evidence that VA will seek to provide and what information and evidence the appellant was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The appellant was also notified of the criteria for establishing an effective date and disability rating.

In the context of a DIC claim, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The December 2008 letter satisfied these requirements as well.

Here, the duty to notify was not satisfied prior to the initial decision on the appellant's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the December 2008 letter that addressed all notice elements.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in February 2009, after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).


B.  Duty to Assist

The Board had remanded the case in March 2012 in part to obtain additional VA treatment records and the Veteran's personnel records.  That development has been completed, and the Veteran's service treatment records, service personnel records, VA treatment records, and lay statements have been associated with the claims file, as have the appellant's lay statements.    

The Board also requested a VA opinion regarding the etiology of the Veteran's cause of death.  In Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) made clear that § 5103A (d) does not apply to DIC claims.  Rather, § 5103A (a) applies.  Section 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  In this case, an opinion addressing the etiology of the claimed disabilities has been obtained.  This opinion is based on a review of the claims file and is supported by an adequate rationale.

There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  VA has provided the appellant with the opportunity to submit evidence and argument in support of her claims.  The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


Accrued Benefits

The law and regulations governing claims for accrued benefits state that upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which he or she was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000.

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (hereinafter in this section and section 5122 of this title referred to as 'accrued benefits') and due and unpaid for a period not to exceed two years.

The law has been amended to remove a two-year limitation on accrued benefits so that a veteran's survivor may receive the full amount of an award for accrued benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  This amendment is applicable only with respect to deaths occurring on or after December 16, 2003, which includes the present case.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  The Board is generally prohibited from considering medical evidence received after the date of the Veteran's death.

There is an exception for outstanding service treatment records and VA records, as they are considered to be in the constructive possession of VA at the time of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a),(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Evidence in the file at date of death is to include "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death."  38 C.F.R. § 3.1000(d)(4).


A.  Service Connection

The critical question with respect the accrued benefits claim is whether at that time of the Veteran's death there was in the evidence of record establishing a medical nexus between the Veteran's active service and the claimed disabilities.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service. 38 C.F.R. § 3.303(d) (2012).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third service connection requirements to link a current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the appellant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Here, the appellant contends that the Veteran's claimed conditions are related to herbicide exposure in service.  Regulations provide that if the Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, conditions including type II diabetes mellitus, acute and subacute peripheral neuropathy, and lung cancer shall be service-connected if the requirements of 38 C.F.R. 3.307(a)(6) are met, even though there is no record of such diseases during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202-53216 (August 31, 2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2012).  

For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  It requires service on the landmass and includes service on the inland waterways.  See Haas v. Peake, 525 F.3d 1168, 1184-86 (Fed. Cir. 2008); 66 Fed. Reg. 23166 (May 8, 2001).

1.  Diabetes Mellitus

Service treatment records are negative for any complaints, treatment, or diagnoses related to diabetes mellitus.  The Veteran underwent examinations in October 1965 and November 1968; no relevant abnormalities were noted.

The Veteran's service personnel records show he served in the U.S. Navy aboard the U.S.S. Chukawan.  A ship history from the Naval Historical Center showed that this vessel engaged in refueling operations and transporting oil products.  The Veteran's records do not show that he served on the ground or in the inland waterways of the Republic of Vietnam.  A July 2005 response from the National Personnel Records Center (NPRC) confirmed that the Veteran's file does not reflect any service within the borders of Vietnam.

The Veteran was not diagnosed with diabetes mellitus until June 1974 at which time he was hospitalized due to complaints of thirst, frequent urination, and malaise.  Additional records show ongoing treatment for the condition.

In a June 2005 statement, the Veteran reported that he was sent ashore to Vietnam to pick up supplies.

Having reviewed the complete record, the Board finds that service connection for diabetes mellitus is not warranted.  There is no question that the Veteran was diagnosed with diabetes mellitus, but the overall weight of the evidence is against a finding that it was incurred in, or otherwise related to, service.  As mentioned, his service treatment records do not reflect any findings of diabetes, and the Veteran and appellant have not asserted that the condition had its onset during service.  There is also no competent medical opinion linking the Veteran's diabetes to his military service.  Therefore, service connection for diabetes mellitus on a direct basis is not warranted.

In addition, despite the Veteran's assertion that he once set foot on the land of Vietnam, any such visitation has not been verified.  In light of the fact that the NPRC was unable to confirm the Veteran's reported visitation in the Republic of Vietnam and the Veteran's service records in no way indicate that his military duties have required visitation in Vietnam, his unsupported lay account is given less probative weight than the NPRC finding and service records.  Therefore, the Board does not find the Veteran's account of in-country visitation to be credible, and herbicide exposure has not been verified.  As a result, service connection for diabetes mellitus due to herbicide exposure is also not warranted.


2.  Peripheral Neuropathy of the Lower Extremities

As discussed above, herbicide exposure has not been verified, and service connection for diabetes mellitus has not been established.  Therefore, it necessarily follows that service connection for peripheral neuropathy based on either herbicide exposure, or as secondary to diabetes mellitus, is also not appropriate.

The Board notes further that the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses associated with peripheral neuropathy.  The Veteran underwent examinations in October 1965 and November 1968; no relevant abnormalities were noted.

The Veteran was not diagnosed with peripheral neuropathy in the lower extremities until March 1999.  See VA treatment records.  Additional records dated March 2002 reflect a diagnosis of peripheral neuropathy secondary to diabetes mellitus, but as already mentioned, diabetes is not shown to be related to service.

Based on the evidence of record, service connection for peripheral neuropathy is also not warranted on a direct basis.  Although the Veteran was diagnosed with the condition during his lifetime, there is no indication that it was incurred in or otherwise related to service.  As noted, his service treatment records do not reflect any findings of neuropathy, and the Veteran and appellant have not asserted that the condition had its onset during service or within one year of the Veteran's discharge.  Significantly, there is no competent medical opinion linking peripheral neuropathy directly to service.  The service connection claim for peripheral neuropathy must therefore be denied.

3.  Brain Cancer

As discussed above, herbicide exposure has not been verified, and service connection for diabetes mellitus has not been established.  Therefore, it necessarily follows that service connection for brain cancer based on either herbicide exposure, or as secondary to diabetes mellitus, is not appropriate.

In addition, service treatment records are negative for any complaints, treatment, or diagnoses associated with brain cancer.  The Veteran underwent examinations in October 1965 and November 1968; no relevant abnormalities were noted.

VA treatment records reflect that a May 2005 magnetic resonance imaging (MRI) scan revealed multiple metastatic lesions in the brain.

Service connection for brain cancer is also not warranted on a direct basis.  Although the Veteran was diagnosed with the condition during his lifetime, there is no indication that it was incurred in or otherwise related to his military service.  As noted, his service treatment records do not reflect any findings associated with brain cancer, and the Veteran and appellant have not asserted that the condition had its onset during service or within one year of the Veteran's discharge.  Significantly, there is also no competent medical opinion linking brain cancer directly to service.

4.  Cardiac Disability

As discussed above, herbicide exposure has not been verified, and service connection for diabetes mellitus has not been established.  Therefore, it necessarily follows that service connection for a cardiac condition based on either herbicide exposure, or as secondary to diabetes mellitus, is not appropriate.

In addition, service treatment records are negative for any complaints, treatment, or diagnoses associated with a cardiac condition.  The Veteran underwent examinations in October 1965 and November 1968; no relevant abnormalities were noted.

Coronary artery disease and hypertension are not shown in the record until May 1998.  A history of a coronary artery bypass graft from 1992 was also noted.

Based on the evidence of record, service connection for a cardiac condition is not warranted on a direct basis.  Although the Veteran was diagnosed with hypertension and coronary artery disease during his lifetime, there is no indication either condition was incurred in or otherwise related to service.  As noted, his service treatment records do not reflect any findings associated with cardiac disability, and the Veteran and appellant have not asserted that the condition had its onset during service or within one year of the Veteran's discharge.  Notably, there is also no competent medical opinion linking cardiac disability directly to service.  The service connection claim for a cardiac disability must therefore be denied.

5.  Lung Cancer

As discussed above, herbicide exposure has not been verified, and service connection for diabetes mellitus has not been established.  Therefore, it necessarily follows that service connection for brain cancer based on either herbicide exposure, or as secondary to diabetes mellitus, is not appropriate.

In addition, service treatment records are negative for any complaints, treatment, or diagnoses associated with brain cancer.  The Veteran underwent examinations in October 1965 and November 1968, which included chest x-rays; no relevant abnormalities were noted.

Thereafter, April 2004 VA treatment records reflect that a diagnosis of non-small cell carcinoma consistent with squamous cell carcinoma in the right lung.

Based on the evidence of record, service connection for lung cancer is not warranted on a direct basis.  Although the Veteran was diagnosed with the condition during his lifetime, there is no indication that it was incurred in or otherwise related to service.  As noted, his service treatment records do not reflect any findings associated with lung cancer, and the Veteran and appellant have not asserted that the condition had its onset during service or within one year of the Veteran's discharge.  Significantly, there is also no competent medical opinion linking lung cancer directly to service.  The service connection claim for lung cancer must therefore be denied.


B.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The RO has assigned the Veteran's right eye scotoma as 20 percent disabling under Diagnostic Code 6081-6077.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Initially, the Board notes that VA's schedule for rating eye disabilities were revised, effective December 10, 2008.  See 73 Fed. Reg. 66,543 (November 10, 2008).  

The VA General Counsel  has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Because these amended criteria govern cases only when the claim is filed on or after that date, the rating criteria revised effective December 10, 2008 are not applicable as this claim was filed in May 2003.

Under Diagnostic Code 6081 as in effect prior to December 10, 2008, a unilateral pathological scotoma is awarded a minimum of 10 percent for a large or centrally located scotoma.  Note: Rate on loss of central visual acuity or impairment of field vision.  Do not combine for any other rating for visual impairment. 

Impairment of central visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity in one eye is 20/70 and 20/50 in the other eye; (2) corrected visual acuity in one eye is 20/100 and 20/50 in the other eye; (3) corrected visual acuity in one eye is 20/200 and 20/40 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.   38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076 (2008).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076 (2008).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, 6071 (2008).

In addition, 38 C.F.R. § 4.76 (2008) provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  
Under 38 C.F.R. § 4.76a (2008), ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

According to Table III in 38 C.F.R. § 4.76a (2008), the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55. The total visual field is 500 degrees.

Diagnostic Code 6080 provides that concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21). Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combination of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the non service-connected disability is not the result of the Veteran's own willful misconduct.  With respect to the eyes, this applies when there is blindness in one eye as a result of service connected disability and blindness in the other eye as a result of non service-connected disability.  38 C.F.R. § 3.383(a)(1).

In this case, the Veteran's claim was initiated following submission of a May 2003 letter from his VA physician who noted that the Veteran had visual acuity of 20/200, bilaterally.  In a March 2003 statement, the appellant indicated that the Veteran was legally blind, and that he could no longer drive a car, read a newspaper, or administer his own medications.

VA treatment records dated in July 2003 show corrected vision of 20/400, bilaterally.  According to an October 2003 statement from the Veteran's VA optometrist, the Veteran had visual acuity of 4/200 in the left eye and 10/200 in the right eye.

In January 2004 and March 2004, the Veteran's right eye visual acuity was 20/400.  Left eye acuity was limited to counting fingers.

Notably, several additional entries in the Veteran's treatment records indicate that visual acuity findings were derived using techniques, lighting, and equipment designed for low vision rehabilitation and could not be used for rating purposes.  Therefore, those findings will not be considered as evidence in evaluating the Veteran's eye condition.

After a complete review of the record, the Board finds that a staged rating is warranted for the Veteran's service-connected eye disability.  Initially, the Board notes that the Veteran's corrected visual acuity was measured at no more than 20/200, bilaterally, throughout the period on appeal, and the nonservice-connected eye disability was not the result of the Veteran's own willful misconduct.  Therefore, the provisions of 38 C.F.R. § 3.383(a)(1) are applicable and both of the Veteran's eyes are considered to be service-connected for rating purposes.

Indeed, the May 2003 letter from the Veteran's treating physician indicated that visual acuity was 20/200, bilaterally, and this finding corresponds to a 70 percent disability rating under the former Diagnostic Code 6075.  

From May 2003 to July 30, 2003, the criteria for a rating higher than 70 percent are not met.  Nonetheless, from July 30, 2003, the medical evidence shows that the Veteran had 20/400 (10/200) vision, bilaterally, and this finding corresponds to a 90 percent rating under the former Diagnostic Code 6075.  

A higher 100 percent rating is not warranted unless visual acuity is no greater than 5/200, bilaterally.  However, at no point during the pendency of the appeal was the Veteran's right eye visual acuity less than 10/200.  Therefore, a 100 percent rating is not warranted at any time during the appeal period.

Disabilities of the eye may also be rated based on impairment of visual fields.  However, those rating criteria only provide for a rating in excess of 70 percent in one circumstance, namely when there is concentric contraction of the visual field to 5 degrees or less, bilaterally.  Significantly, such visual field impairment has not been demonstrated at any point during the period on appeal.  In this regard, medical records from June 2003 show visual fields of at least 8 degrees in the left eye, and the October 2003 letter indicated that visual fields were at least 15 degrees in the right eye.

In evaluating the claim for a higher rating, the Board also considered whether a greater level of compensation is warranted on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right eye scotoma with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The rating schedule provides for evaluations based upon visual acuity and visual field measurements, and the Veteran's visual impairment has been rated accordingly.  There is no indication that the Veteran's eye condition results in any symptoms that fall so far outside the rating schedule as to render it inadequate.  In other words, the rating criteria contemplate the Veteran's service-connected visual symptoms.


Service Connection for Cause of Death

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death is based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2012).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2012).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2012).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2012).

As mentioned, the Veteran died in August 2005.  The only listed cause of death was metastatic parotid gland carcinoma.  The death certificate also indicates that it was unknown whether tobacco use contributed to death. 

At the time of his death, he was service-connected for residuals of a fractured left internal malleolus, a right eye scotoma, and residuals of a fractured right fourth metacarpal.

Service treatment records are negative for any complaints, treatment or diagnoses of any cancer.  In addition, while the Veteran was noted to have swollen cheeks in July 2005, the remainder of his VA treatment records contains no entries related to parotid gland carcinoma.

A VA opinion was obtained in December 2012.  The claims file was reviewed by the examiner, who noted that there were no mentions of parotid gland carcinoma.  If the Veteran did indeed have the condition, and it was the same type of cancer (non-small cell squamous cell carcinoma), then there would be nexus to his lung and brain cancer.  However, the examiner strongly suspected that there was confusion on the part of whoever signed the death certificate and documented metastatic "parotid" gland carcinoma.  In actuality, the death was likely from metastatic cancer to the "parietal" lobe of the brain.  The examiner noted the May 2005 MRI that revealed metastatic disease over the parietal lobe on the left side of the brain.  If that was in fact the case, then this metastatic parietal lobe cancer was as likely as not related to lung cancer.  However, based on his prolonged history of tobacco use, it was less likely than not that parietal lobe or lung cancer had its onset during service or within one year of discharge.  The examiner also noted that lung cancer could presumed to be related to herbicide exposure, but it was not his place as a medical provider to determine whether the Veteran was exposed to Agent Orange or other herbicides in service.  

Based on the evidence of record, the Board finds that service connection for the Veteran's cause of death is not warranted.  Although there is a question of whether the Veteran died as a result of parotid gland carcinoma versus parietal lobe cancer, neither condition is attributable to service.  Service treatment records do not reflect any findings related to either condition, and the appellant has not asserted that either condition had its onset during service or within one year of the Veteran's discharge.  The VA examiner concluded that parietal lobe cancer was the result of lung cancer, but that lung cancer was the result of tobacco use.  Even if the Veteran's tobacco use commenced during service, for claims filed after June 9, 1998, such as in this case, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  There is no competent medical opinion to refute the examiner's conclusion or to otherwise suggest that the Veteran's fatal cancer was incurred in or otherwise related to service.
As discussed above, herbicide exposure has not been verified, and service connection for diabetes mellitus has not been established.  Therefore, service connection for the Veteran's cause of death based on herbicide exposure, or as secondary to diabetes mellitus, is not warranted.

Service-Connected Burial Benefits

The term "burial benefits" means payment of money toward funeral and burial expenses.  See 38 C.F.R. §§ 3.1600. 

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Under 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a), however, a greater amount of burial allowance is warranted if the Veteran died of a service-connected disability.  As noted above, service connection for the cause of the Veteran's death has been denied.  As such, service-connected burial benefits cannot be awarded as a matter of law.  Id.


ORDER

Service connection for diabetes mellitus for accrued benefit purposes is denied.

Service connection for peripheral neuropathy for accrued benefit purposes is denied.

Service connection for brain cancer for accrued benefit purposes is denied. 

Service connection for a cardiac condition for accrued benefit purposes is denied.

Service connection for lung cancer for accrued benefit purposes is denied.

Prior to July 30, 2003, a 70 percent rating for right eye scotoma is granted, subject to the laws and regulations governing the award of monetary benefits.

From July 30, 2003, a 90 percent rating for right eye scotoma is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for the cause of the Veteran's death is denied.

Entitlement to service-connected burial benefits is denied.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


